DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021, 09/30/2020, 04/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and subsequent dependent claims recites the limitation "the power” and “the preset reference voltage”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-11, 13, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0171666 (Yeon).
Regarding claim 1, Yeon teaches a method for switching an energy storage system (ESS) to an uninterruptible power supply (UPS) (method of switching an energy storage system as shown in Fig. 3-6), the method comprising: 
a normal power supply determination step of determining whether normal power is supplied to the ESS (Fig. 3 shows the normal power supply in the system whereby normal power is supplied to the battery array 350 ie. ESS and the load 70 from the grid 50; processor 213 controls the power switch 211 to ensure normal power supply from the grid 50 according to the determining result of measuring a phase of the voltage waveform of the AP power applied from the grid measured by a phase detector 251) [0062-0065; 0068; 0077-0079]; 
an operation mode setting step of setting an operation mode of the ESS according to whether the normal power is supplied or not (Fig. 3-6 shows the different operation modes of the ESS according whether grid 50 is supplying power ie. normal power is supplied or not; controller 110 operate in a variety of modes  ie. charging mode, non-charging mode) [0053, 0062-0065; 0077, 0082, 0086, 0090]; and
 an ESS control step of controlling the ESS according to a reference corresponding to the operation mode (processor 213 engages in ESS control step by controlling the ESS according to a reference corresponding to the different operation modes as taught in Fig. 3 where ESS operates in charging mode, Fig. 4 where ESS operates in a non-charging mode, Fig. 5 ESS operates in a battery use mode and Fig. 6 ESS operates in a fault repair mode) [0077, 0082, 0086, 0090].



Regarding claim 2, Yeon teaches wherein the normal power supply determination step comprises: 
an applied voltage measurement step of measuring a voltage applied from the normal power (phase detector 251 detects the phase of the voltage waveform of the AP power applied from the grid 50) [0066-0068]; 
and a measurement step of determining whether a normal power is supplied by comparing a voltage applied from the normal power and a predetermined reference voltage (processor 213 performs a measurement step of determining whether normal power coming from the grid 50 reaches 0 voltage, thereby comparing the applied voltage from grid 50 ie. normal power with a predetermined reference voltage ie. 0 volts) [0062-0063];
 and the measurement step determines that the normal power is supplied when the voltage applied from the normal power is equal to or higher than the predetermined reference voltage (phase detector 251 determines the phase of the power from the grid 50 ie. normal power and the processor 213 determines when the voltage applied from the normal power is higher than 0 volts thereby supplying normal power) [0062-0067], and determines that the supply of the normal power is stopped when the voltage supplied from the power is lower than the preset reference voltage (when the normal power is stopped ie. power from the grid 50 is stopped is voltage becomes 0 volt which is lower than preset reference voltage) [0063-0068, 0086-0087].

Regarding claim 3, Yeon teaches wherein the operation mode setting step;

 and 
sets the ESS to a UPS mode when it is determined that the supply of normal power is stopped in the normal power supply determination step (Fig. 5 shows ESS set to a UPS mode when the normal power supply from the grid 50 is stopped) [0086-0088].

Regarding claim 4, Yeon teaches wherein when the ESS is set to the ESS mode, the ESS control step performs a discharge diagnosis step of diagnosing whether discharge is possible based on a predetermined reference and a discharge by turning on a main discharge switch according to a diagnosis result of the discharge diagnosis step (discharging of battery array 150 based on the monitoring state of the battery 150 by turning on a discharge charge based on the charge of the battery being able to supply power) [0072-0075, 0083-0085, 0088-0089];
 and 
when the ESS is set to the UPS mode, the ESS control step performs a discharge directly by turning on a UPS discharge switch without performing the discharge diagnosis step (when the ESS is set to the UPS mode, the ESS control performs a discharge of the battery array 550 as shown in Fig. 5 by turning on the discharge switch) [0086-0089].



 wherein the connection check step: 
determines that the normal power and the ESS are physically connected when a normal power output terminal is inserted into an insertion portion of a connection check unit and a switch of a connection check unit is on (determining that grid 50 is connected to battery 350 as shown in Fig. 3 when normal power output terminal is inserted into the insertion portion of the connection check unit ie. switch 211 is turned on) [0077-0080];
 and determines that the normal power and the ESS are not physically connected when the switch of the connection check unit is off (when switch 211 is turned off as shown in Fig. 4-6 wherein the grid 50 ie. normal power and battery are not connected) [0082-0090].

Regarding claim 9, Yeon teaches energy storage system (ESS) operable in an uninterruptible power supply (UPS) mode (Fig. 3-6 shows ESS system operable in an UPS mode), the ESS comprising:
 a normal power supply check unit configured to check normal power supply (Fig. 3 shows the normal power supply in the system whereby normal power is supplied to the battery array 350 ie. ESS and the load 70 from the grid 50; processor 213 controls the power switch 211 to ensure normal power supply from the grid 50 according to the determining result of measuring a phase of the voltage waveform of the AP power applied from the grid measured by a phase detector 251) [0062-0065; 0068; 0077-0079];

 a mode switching switch unit operating configured to operate according to a control of the BMS (controller 110 referred to switchable UPS controller thereby indicating comprising switch in order to switch into the various modes according to the information from the BMS) [0045, 0049-0056, 0065-0066, 0072-0076].

Regarding claim 10, Yeon teaches wherein the normal power supply check unit comprises:
 a voltage measurement module configured to measure a voltage applied from the normal power (voltage measurement circuit 252 may measure a voltage of each of battery array 150, grid 50 and the AC out port 217 connected to the UPS 130) [0050, 0063-0068];
 and
 a determination module configured to compare a voltage applied from the power with a predetermined reference voltage to determine whether normal power is connected (processor 213 is the determination module configured to track and compare voltage applied from grid 50 with reference voltage to determine whether grid 50 is connected) [0063-0067]; 
wherein the determination module determines determine that the normal power is supplied when the voltage applied from the normal power is equal to or higher than the predetermined reference voltage (processor 213 performs a measurement step of determining whether normal power 
determines determine that the supply of the normal power is stopped when the voltage applied from the power is lower than the predetermined reference voltage (when the normal power is stopped ie. power from the grid 50 is stopped is voltage becomes 0 volt which is lower than preset reference voltage) [0063-0068, 0086-0087].


Regarding claim 11, Yeon teaches wherein the BMS comprises: 
a mode setting module configured to set an operation mode of the ESS (Fig. 3-6 shows the different operation modes of the ESS according whether grid 50 is supplying power ie. normal power is supplied or not; controller 110 operate in a variety of modes ie. charging mode, non-charging mode) [0053, 0062-0065; 0077, 0082, 0086, 0090]; and 
a discharge diagnosis module configured to diagnose whether the ESS is dischargeable when the ESS is set to an ESS mode (discharging of battery array 150 based on the monitoring state of the battery 150 by turning on a discharge charge based on the charge of the battery being able to supply power) [0072-0075, 0083-0085, 0088-0089], 
wherein the mode setting module is further configured to: 
set the ESS to an ESS mode when the normal power supply check unit determines that normal power is supplied, and set the ESS to a UPS mode when the normal power supply check unit determines that the supply of the normal power is stopped (Fig. 3 shows the flow of power when ESS 300 is in the charging mode in which battery array 350 is being charged by grid 50 wherein 

Regarding claim 13,  Yeon teaches wherein the mode switching switch unit comprises: a main discharge switch that is configured to be turned on by receiving a discharge command from the BMS to discharge the ESS when the ESS is set to the ESS mode (controller 110 referred to switchable UPS controller thereby indicating comprising switch in order to switch into the various modes according to the information from the BMS as shown in the various modes in Fig. 3-6 in terms of charging/discharging the ESS) [0045, 0049-0056, 0065-0066, 0072-0076]; and a UPS discharge switch that is configured to be turned on by receiving a UPS mode command from the BMS and operates the ESS in a UPS mode (Fig. 5 shows the UPS mode where ESS is operated to be sending power to the load) [0051-0052, 0056, 0086-0089].


Regarding claim 15, Yeon teaches wherein the normal power supply check unit further comprises a connection check unit configured to check whether the normal power is physically connected (processor 213 checking whether switch 211 is on which indicates whether normal power ie. grid 50 is connected) [0076-0085], 
wherein the connection check unit comprises comprising: a receiving portion into which an output terminal of normal power is inserted (AC port ie. receiving portion corresponding to an input port through internal power switch) [0049, 0058-0060, 0065-0067]; and 
a switch that is configured to be turned on or off according to whether a normal power output terminal is inserted into the insertion portion (internal switch 211 turned on and off to whether a 


Regarding claim 17, Yeon teaches wherein: the switch comprises a push switch that is configured to be turned on by pressure (EMG switch 257 is a physical button of the ESS which is a push button ie. switch configured to be turned on by pressure) [0073-0074]; 
wherein the normal power output terminal comprises a pressing unit for applying configured to apply a pressure to a position corresponding to the push switch (Fig. 2 shows the EMG switch 257 ie. pressing unit for applying pressure corresponding to the push switch) [0073-0074]; and wherein when the normal power output terminal is connected to the insertion portion, the push switch is configured to be turned on by the pressing unit of the normal power output terminal (when the output terminal of the grid 50 is connected to the insertion portion the EMG 257 configured to be turned on by pressing the switch) [0073-0076, 0079-0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171666 (Yeon) in view of US 2017/0126054 (White). 


	However, Yeon does not teach discharge diagnosis steps measure a temperature.
	However, White teaches discharge diagnosis steps measure a temperature (controller 614 receives temperature sensor signal of battery and compare the signal to a threshold) [0079].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature of the battery along with the charge and discharge status of the battery in order to accurately measure the charge status of the battery thereby efficiently supplying uninterruptible power to the load. 


Regarding claim 12, Yeon teaches wherein the discharge diagnosis module measures is further configured to: measure a charge capacity and a discharge voltage of the ESS and compares the measured charge capacity and discharge voltage with the predetermined reference to check whether the ESS is dischargeable (BMS is controlling charging and discharging of battery array 150 based on state of the battery array 150) [0072-00740089]; (controller 510 measure charge of the battery array 550 and compared to the charge capacity of the ESS with the reference whether ESS is dischargeable) [0086-0089].

	However, White teaches discharge diagnosis steps measure a temperature (controller 614 receives temperature sensor signal of battery and compare the signal to a threshold) [0079].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature of the battery along with the charge and discharge status of the battery in order to accurately measure the charge status of the battery thereby efficiently supplying uninterruptible power to the load.


Claim 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171666 (Yeon) in view of US 2011/0133655 (Recker). 

Regarding claim 7, Yeon teaches wherein, in the connection check step: the normal power output terminal (Fig. 3-6 shows output terminal of grid 50), and when the normal power output terminal is inserted into the insertion portion of the ESS, the switch is turned on by the switch provided at the output terminal of the normal power (in the connection check step: the normal power output terminal from the grid 50 by turning on the static transfer switch 211 provided at the output terminal of the grid 50) [0062-0065].
	However, Yeon does not teach switch as a magnetic switch, when the switch comprises a magnetic switch that is turned on by a magnetic body. 
	However, Recker teaches switch as a magnetic switch, when the switch comprises a magnetic switch that is turned on by a magnetic body [0406].


Regarding claim 8, Yeon teaches wherein, in the connection check step:
 when the switch comprises a push switch that is turned on by pressure, the output terminal of the normal power comprises a pressing unit (EMG switch 257 may be provided as a physical push button to electrically separate the grid 50, UPS 130 and battery array 150) [0073-0074]; and 
when the output terminal of the normal power is inserted into the insertion portion of the ESS, the push switch is turned on by a pressing unit provided at the output terminal of the power (when the output terminal of the grid 50 is connected to the insertion portion the EMG 257 configured to be turned on by pressing the switch) [0073-0076, 0079-0083].

Regarding claim 16, Yeon teaches wherein, in the connection check step: the normal power output terminal, and when the normal power output terminal is inserted into the insertion portion of the ESS, the switch is turned on by the switch provided at the output terminal of the normal power (in the connection check step: the normal power output terminal from the grid 50 by turning on the static transfer switch 211 provided at the output terminal of the grid 50) [0062-0065].
	However, Yeon does not teach switch as a magnetic switch, when the switch comprises a magnetic switch that is turned on by a magnetic body. 

	It would have obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic switch in order for reliable switching and no power requirements for operations and for long durability and performance over extended service life thereby being cost effective.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171666 (Yeon) in view of US 2012/0319653 (Kumar). 

Regarding claim 14, Yeon teaches wherein: the UPS discharge switch [0072-0074]; and wherein the main discharge switch and the UPS discharge switch are connected in parallel (Fig. 2 shows the main discharge switch ie. static transfer switch 211 and the EMG 257 ie. UPS discharge switch in parallel).
	However, Yeon does not teach the UPS discharge switch as a diode. 
	However, Kumar teaches the UPS discharge switch as a diode (AC voltage from AC input is discharged through diode D11) [0034]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a diode as a discharge switch in order to ensure that the flow of the current is maintained to be in a particular direction as the diode is used to control the direction of the current from the power source to the load. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836